Case: 21-40318     Document: 00516137315         Page: 1     Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 20, 2021
                                  No. 21-40318
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Salvador Ramirez-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-858-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jesus Salvador
   Ramirez-Rodriguez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramirez-Rodriguez’s motion for leave


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40318      Document: 00516137315           Page: 2   Date Filed: 12/20/2021




                                     No. 21-40318


   to file an out-of-time response is GRANTED. The record is not sufficiently
   developed to allow us to make a fair evaluation of Ramirez-Rodriguez’s claim
   of ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
            We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Ramirez-Rodriguez’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.
            Our review reveals a clerical error in the written judgment. The
   written judgment states that Ramirez-Rodriguez pleaded guilty to importing
   500 kilograms or more of methamphetamine. However, he pleaded guilty to
   importing 500 grams or more of methamphetamine; therefore, the written
   judgment erroneously includes kilograms instead of grams in its description
   of the offense. Accordingly, this matter is REMANDED for the limited
   purpose of correcting the clerical error in the judgment. See Fed. R. Crim.
   P. 36.




                                          2